
	

114 SRES 14 ATS: Electing Laura C. Dove, of Virginia, as Secretary for the Majority of the Senate.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Electing Laura C. Dove, of Virginia, as Secretary for the Majority of the Senate.
	
	
		That Laura C. Dove of Virginia be, and she is hereby, elected Secretary for the Majority of the
			 Senate.
		
